 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM MARK FRANKS,                                   No. 2:17-cv-1056 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    J. CLARK KELSO, et al.,
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. §1983. On November 18, 2019, plaintiff filed a motion seeking leave to

19   amend. However, plaintiff has not submitted a copy of a proposed amended complaint. As a

20   litigant proceeding in forma pauperis, plaintiff’s pleadings are subject to evaluation by this court

21   pursuant to the in forma pauperis statute. See 28 U.S.C. § 1915. Because plaintiff did not submit

22   a proposed amended complaint, the court is unable to evaluate it. Furthermore, in his motion,

23   plaintiff fails to indicate specifically how he might amend if granted leave.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                         1
 1             For these reasons, IT IS HEREBY ORDERED that plaintiff’s motion for leave to file an

 2   amended complaint (ECF No. 58) is denied.

 3   Dated: December 11, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9   1
     fran1056.mta
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
